                                                                                                 1·
                              UNITED STATES DISTRICT COURT                                        I   f   •"

                                DISTRICT OF CONNECTICUT

 IN RE: SUBPOENA
                                                    Case No. 3:18MJ01743(SALM)
 N-18-2-137(5) #704
                                                    Filed Under Seal


                                              ORDER

        The United States has submitted an application pursuant to 18 U.S.C. § 2705(b),

requesting that the Court issue an Order commanding Google LLC, an electronic

communications service provider and/or a remote computing service, not to notify any person

(including the subscribers or customers of the account(s) listed in the subpoena) of the existence

of Subpoena N-18-2-137(5), #704 until October 30, 2020.

       The Court determines that there is reason to believe that notification of the existence of

the subpoena will seriously jeopardize the investigation, including by giving targets opportunity

to flee, destroy or tamper with evidence, including electronically stored evidence, change

patterns of behavior, or notify confederates. See 18 U.S.C. § 270S(b)(2), (3), (5).

       IT IS THEREFORE ORDERED pursuant to 18 U.S.C. § 2705(b) that Google LLC shall

not disclose the existence of the subpoena, or this Order of the Court, to the listed subscriber or

to any other person, through and including October 30, 2020, except that Google LLC may

disclose the subpoena to an attorney for Google LLC for the purpose ofreceiving legal advice.

       IT IS FURTHER ORDERED that the application and this Order are sealed until October

30, 2020 unless otherwise ordered by the Court. Sealing is supported by clear and compelling

reasons and is narrowly tailored to serve those reasons. Specifically, the illegal activity is

believed to be ongoing and the investigation is neither public nor known to the targets of the

investigation. Disclosure of this pleading could jeopardize this ongoing investigation. Among
other things, disclosure would give the targets an opportunity to flee, destroy or tamper with

evidence, change patterns of behavior, or notify confederates.

       Any motion to extend the deadlines in this Order must be filed by October 15,

2020. It is so ordered.




                                                  /s/ Sarah A. L. Merriam, USMJ
                                                AR.AH A. L. MERRIAM
                                                N l · STATES MAGISTRATE JUDGE
